DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lloyd (US PGPub 2017/0246331, hereinafter Lloyd).
Regarding claim 1, Fig. 2 of Lloyd discloses an enclosure (110) (see paragraph [0054]); a driving power supply (57) (see paragraph [0100]); a lamp board and a light source (20) (see paragraph [0055]); wherein the lamp board is clamped to a bottom of the enclosure (110) (see Fig. 2); wherein the driving power supply (57) is located at an upper part of the bottom part of the lamp board (see Fig. 5B); wherein the bottom of the lamp board is provided with the light source (20) (see Fig. 5B), wherein the driving power supply (57) and the light source (20) constitute a control connection (51), configured to control the light source to emit far UVC with a wavelength range between 207 nm to 222 nm (see paragraph [0055]), and the light in this wavelength range provides the function of sterilization and disinfection (see paragraph [0055]).
Regarding claim 2, Lloyd discloses the wavelength of the far UVC is 210 nm (see paragraph [0055]).
Regarding claim 3, Lloyd discloses the wavelength of the far UVC is 220 nm (see paragraph [0055]).

Regarding claim 5, Fig. 2 of Lloyd discloses the light source is chosen from the group of LED, a gas discharge lamp, or a combination thereof (see paragraphs [0055-0056]).
Regarding claim 7, Fig. 5B of Lloyd discloses an integrated structure integrates the driving power supply and the light source into one package (50) (see paragraph [0095]).
Regarding claim 8, Fig. 2 of Lloyd discloses the integrated structure further comprises a bulb or lamp tube (see paragraph [0056]).
Regarding claim 9, Lloyd discloses the integrated structure comprises a light engine (see paragraph [0056]).
Regarding claim 10, Fig. 5B of Lloyd discloses the integrated structure comprises a control module (50) (see paragraph [0095]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lloyd.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881                                                                                                                                                                                                        

Hanway Chang
March 3, 2022
/HC/           Examiner, Art Unit 2881